Citation Nr: 9929508	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-10 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits under Chapter 15, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from December 1960 to 
December 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's DD-214 shows that he served on active duty 
from December 1960 to December 1962.  He had no foreign 
and/or sea service during his period of military service, to 
include military service in the Republic of Vietnam between 
February 28, 1961 and his final separation from active 
service.


CONCLUSION OF LAW

The legal requirements for entitlement to basic eligibility 
for non-service-connected disability pension benefits are not 
met.  38 U.S.C.A. §§ 101(29) (A) and (B); 1501(4), 1521(a) 
and (j) (West 1991 & Supp. 1999); 38 C.F.R. § 3.1(d), 3.2(f), 
3.3(a)(3) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that VA shall pay to each veteran of a 
period of war who meets the service requirements of Chapter 
15, title 38, United States Code, and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, pension at 
the rate prescribed by the aforementioned section, as 
increased from time to time under section 5312 of title 38, 
United States Code.  38 U.S.C.A. § 1521(a) (West 1991).

Section 1521(j) of Chapter 15, title 38, United States Code, 
provides that a veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval, or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. 
§ 3.3(a)(3) (1998).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).

The term "period of war" means the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of war by Congress and ending 
on the date prescribed by Presidential proclamation or 
concurrent resolution by the Congress.  38 U.S.C.A. § 1501(4) 
(West 1991); 38 C.F.R. § 3.2 (1998).  Under applicable law 
and regulations the Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period, and in all other cases it is the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. 
§ 101(29) (A) and (B) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.2(f) (1998).

The undisputed facts in this case disclose that the appellant 
served on active duty in the United States Army from December 
1960 to December 1962.  He had no foreign and/or sea service, 
and his service was not during a "period of war" as that 
term is defined by statute and regulations cited above.  
Well-settled precedent holds that status as a benefits-
eligible claimant is a threshold determination applicable to 
all claims for VA benefits.  See Reyes v. Brown, 7 Vet. App. 
113 (1994); see also Villeza v. Brown, 9 Vet. App. 353 (1996) 
(although Board's decision to deny revocation of previous 
forfeiture decision was affirmed, the case should have been 
considered as one involving an attempt to establish threshold 
status as a benefits-eligible claimant).  Until an individual 
establishes status as a benefits-eligible claimant, VA is not 
obliged to determine whether the claim is well grounded, to 
provide assistance in the development of the claim under 38 
U.S.C.A. § 5107(a), or to apply the equipoise rule under 
38 U.S.C.A. § 5107(b).  See Sarmiento v. Brown, 7 Vet. App. 
80 (1994) (holding that no "duty to assist" attaches until 
the appellant attains the status of claimant under 38 
U.S.C.A. § 101(2)).

In this case, the appellant did not have service during a 
period of war for pension purposes.  He has provided no other 
additional information or documentary evidence to prove that 
he did.  In view of these findings, the Board concludes that 
the appellant is not currently a benefits-eligible claimant 
for pension purposes. Because veteran eligibility status 
under the law has not been established, the appellant is not 
legally entitled to the claimed benefits.

The Board has considered the appellant's contentions on 
appeal; however, these arguments add nothing to the factual 
and legal bases upon which the Board must make a 
determination in this case.  No exceptions to the controlling 
legal criteria have been provided and the Board has no 
authority to disregard the specific, congressionally-enacted 
limitations on eligibility for improved pension benefits.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  Where the law 
and not the evidence is dispositive of the issue before the 
Board, the claim is denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); see also Walker v. 
Brown, 8 Vet. App. 356 (1995) (in statutory interpretation, 
if the plain meaning of a statute is discernible, that plain 
meaning must be given effect) and Tallman v. Brown, 7 Vet. 
App. 453, 464-65 (1995) (regulatory provisions entitled to 
deference if not in conflict with statute).  Accordingly, the 
appeal as to this issue must fail.



ORDER

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to improved pension benefits and 
thus, his claim for these benefits is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

